         Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 1 of 25




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :
               v.                                     :      Nos. 5:17-cr-00556 / 5:20-cr-00248
                                                      :
JASON WEIGAND                                         :


                                          OPINION

      Defendant’s Partial Motion to Dismiss and/or Strike the Operative Indictment,
                         ECF No. 80 in 5:17-cr-00556—DENIED

      The Government’s Motion in Limine to Admit Evidence of Witness Tampering,
         ECF No. 83 in 5:17-cr-00556; ECF No. 9 in 5:20-cr-00248—GRANTED

     The Government’s Motion in Limine to Admit Evidence of “JH’s” Prior Drug Use,
              ECF No. 85 in 5:17-cr-00556; ECF No. 11 in 5:20-cr-00248—
                      GRANTED, in part, and DENIED, in part

        Defendant’s Motion in Limine to Bar Use of Terms Related to State Crimes,
          ECF No. 86 in 5:17-cr-00556; ECF No. 12 in 5:20-cr-00248—DENIED

                       Defendant’s Motion to Compel Production,
           ECF No. 87 in 5:17-cr-00556; ECF No. 13 in 5:20-cr-00248—DENIED

Joseph F. Leeson, Jr.                                                            April 14, 2021
United States District Judge

I.     INTRODUCTION

       In this consolidated criminal action, Defendant Jason Weigand has been charged with

multiple counts of bank fraud, wire fraud, computer fraud, securities fraud, and identify theft,

stemming from his alleged misappropriation of client funds and related conduct while acting as

a financial advisor. The operative indictment in the first-filed action, criminal case number

5:17-cr-0056, which charges twenty-four offenses for conduct occurring between 2005 and

2014, has been consolidated with the indictment in the later-filed action, criminal case number


                                                1
                                             041321
         Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 2 of 25




5:20-cr-00248, which charges six offenses for conduct occurring between 2016 and 2019. The

consolidated action has been scheduled for trial, and both Defendant and the Government have

filed several pre-trial motions. Defendant has filed a motion to partially dismiss and/or strike

portions of the operative indictment in case number 5:17-cr-0056, a motion in limine to bar the

use of certain terms at trial, and a motion to compel the production of certain grand jury

materials. The Government has filed three motions in limine to admit certain evidence at trial.

Each of the parties’ motions is opposed. The following Opinion addresses five of the six

pending motions. 1

II.    FACTUAL & PROCEDURAL BACKGROUND

       On October 12, 2017, a grand jury sitting in the Eastern District of Pennsylvania

returned a 20-count Indictment against Defendant. See ECF No. 1. 2 The Indictment alleged a

series of schemes in which Defendant, while acting as a licensed financial advisor,

misappropriated the money of several particular clients—“AR,” “BG,” “WK,” “JH,” and

“RH”—for personal use between 2005 and 2012. See id. In particular, the Indictment alleged

that Defendant set up accounts without his clients’ knowledge and made unauthorized deposits

and withdrawals from both authorized and unauthorized accounts. See id. As part of these

schemes, the Indictment alleged that Defendant frequently forged client signatures on checks,

and that in 2012, Defendant stole client AH’s identity by impersonating AH when making

telephone calls to financial institutions, calls which were captured and recorded by the financial

institutions. See id. The Indictment further alleged that to conceal his conduct, Defendant


1
         The Government’s motion in limine to introduce telephone recordings at trial, docketed
at ECF No. 84 in 5:17-cr-00556; ECF No. 10 in 5:20-cr-00248, is not addressed in this Opinion
and will be addressed separately.
2
         Unless otherwise noted, reference to a single ECF entry is intended to refer to the docket
in the first-filed action, 5:17-cr-00556.
                                                  2
                                              041321
         Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 3 of 25




fabricated and provided to his clients false financial statements and engaged in several acts of

money laundering. See id.

       On October 21, 2017, Defendant made his initial appearance, at which time he was

released on bail, subject to conditions that he “have no contact with . . . potential witness[es] in

this case,” and that he not commit any “Federal, State, or local crime during the period of

release.” ECF Nos. 5 – 6.

       On March 7, 2019, a grand jury sitting in the Eastern District of Pennsylvania returned a

21-count Superseding Indictment against Defendant. See ECF No. 35. The Superseding

Indictment retained all of the charges from the original Indictment and added one additional

charge of bank fraud. See id. The new charge pertained to Defendant’s alleged

misappropriation of the funds of his client “WP” in 2013 and 2014. See id.

       On July 25, 2019, a grand jury sitting in the Eastern District of Pennsylvania returned a

24-count Second Superseding Indictment against Defendant, which remains the operative

Indictment in case number 5:17-cr-0056. See ECF No. 44. The Second Superseding Indictment

retains all of the pending charges from the First Superseding Indictment and adds three new

bank fraud charges. See id. The new charges pertain to Defendant’s alleged misappropriation

of the funds of clients JH and RH in 2013 and 2014. See id.

       In March 2019, Defendant contacted JH and RH, in violation of the condition of his

release that he “have no contact with . . . potential witness[es] in this case.” Thereafter, the

Government filed a motion to revoke Defendant’s bail, see ECF No. 45, a hearing on which was

held on September 19, 2019, see ECF No. 57. The Government’s motion to revoke bail was

subsequently granted, and Defendant was remanded pending trial. See ECF No. 61.




                                                 3
                                              041321
         Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 4 of 25




       On August 18, 2020, a grand jury sitting in the Eastern District of Pennsylvania returned

a six-count Indictment in case number 5:20-cr-00248, charging Defendant with mail fraud, wire

fraud, and interstate transportation of stolen securities, in violation of 18 U.S.C. §§ 1341, 1343,

and 2314. See ECF No. 1 in 5:20-cr-00248. These charges are based on Defendant’s alleged

misappropriation and misuse of the funds of client “AH.” In particular, the Indictment charges

that between June and August 2017, while out on bail in case number 5:17-cr-00556, Defendant

induced AH to invest in what he represented to be a profitable and safe investment opportunity,

when in reality he misappropriated AH’s money for his own personal use. See id. The

Indictment further alleges that Defendant failed to inform AH that he had surrendered his state

investment licenses, that he was under state investigation, that he had been federally indicted,

and that he was out on bail. See id.

       On August 25, 2020, Defendant filed a motion to consolidate the Second Superseding

Indictment in case number 5:17-cr-00556 with the Indictment in case number 5:20-cr-00248 for

purposes of trial and to continue the trial date due to the COVID-19 pandemic. See ECF No. 71

in 5:17-cr-00556. After a hearing held on September 16, 2020, the Court granted Defendant’s

unopposed motion to consolidate and to continue trial in the consolidated matter. See ECF No.

78 in 5:17-cr-00556; ECF No. 7 in 5:20-cr-00248. Trial in the consolidated matter has been

continued two additional times due to the ongoing nature of the COVID-19 pandemic, and is

currently scheduled to commence June 28, 2021. See ECF Nos. 95 and 101 in 5:17-cr-00556;

ECF Nos. 19 and 27 in 5:20-cr-00248.




                                                 4
                                              041321
         Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 5 of 25




III.   THE PARTIES’ SEVERAL MOTIONS

       A.      Defendant’s Partial Motion to Dismiss and/or Strike

               1.      The arguments of the parties

                       a.      Defendant’s arguments

       Defendant raises multiple arguments in its motion to dismiss and/or strike portions of

the Second Superseding Indictment in case number 5:17-cr-0056. First, Defendant contends

that “the majority of the allegations in Count 1 are time barred,” because Count One recites

numerous instances of banking activity which occurred outside of the relevant 10-year statute of

limitations. Defendant’s Motion to Dismiss (“Def. Mot. 1”), ECF No. 80, at 10. Relatedly,

Defendant contends that Count One is duplicitous, because it references multiple time-barred

allegations of unlawful conduct, and, as a consequence, “there will be a challenge to jury

instructions with regard to the execution element.” Id. Defendant moreover contends that

Counts Two and Three are multiplicitous, because, “as a whole, these two Counts combined

with Count 1 for three executions of basically the same scheme.” Id. at 11. Finally, Defendant

argues that “[t]he First Superceding [sic] Indictment and the Second Superceding [sic]

Indictment considerably broadened the ‘bank fraud’ allegations against Mr. Weigand as

originally set forth in Count 1,” id. at 13, and as such, for statute of limitations purposes “the

government does not enjoy the benefit of the filing date of the original indictment,” id. at 14.

                       b.      The Government’s arguments

       In opposition, the Government argues that Defendant’s “entire motion is founded on a

fundamental misconception of the law governing statutes of limitation.” Government’s

Opposition to Defendant’s Motion to Dismiss (“Gov’t. Opp’n. 1”), ECF No. 82, at 5. The

Government observes that “Count One [of the Second Superseding Indictment] charges a single


                                                  5
                                               041321
         Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 6 of 25




execution of a bank fraud scheme premised on Weigand’s presentation and deposit of false,

fraudulent, and forged checks to Wells Fargo Bank.” Id. at 8. This scheme took place from “on

or about June 24, 2005 through on or about November 1, 2007.” Id. at 6. November 1, 2007,

was the date of the final alleged execution of the scheme—that is, when Defendant allegedly

deposited forged check number 1021 in the amount of $370, drawn on the Fidelity account that

Defendant had opened in his client BG’s name, into a Wells Fargo Bank account of Defendant’s

own entity. 3 Id. at 9. The Government contends that because at least one of the alleged

executions of the bank fraud scheme occurred within ten years of the date of filing of the initial

Indictment—October 12, 2017—the scheme as charged in Count One has been timely brought.

Id. “The fact that much of the conduct alleged in [Count One], and that will be proved at trial,

antedates the limitations period is irrelevant because that conduct is part of the charged scheme

and will be used to prove its existence and Weigand’s intent.” Id. at 13.

       The Government also contends that the only change between the initial Indictment and

the superseding Indictments “is the addition of the description of a bank that is neither

implicated nor otherwise mentioned in Count One” as initially charged, and as such, Defendant

“was on notice and [ ] Count One is not materially broader or substantially amended” in the

superseding Indictments. Id. at 10.

       Lastly, the Government contends that Count One is not duplicitous, as only a single

execution of the bank fraud scheme falls within the limitations period, see id. at 14; and that

Counts One, Two, and Three of the Second Superseding Indictment are not multiplicitous:




3
        The Government’s Opposition Memorandum and the Second Superseding Indictment
state dates of both November 1, 2007, as well as November 2, 2007, for what appears to be the
same act. See, e.g., Gov’t. Opp’n. 1 at 6, 8, 9-11; ECF No. 44, Count One ¶¶ 12, 45, 50. For
reasons discussed further below, this apparent discrepancy is not material.
                                                 6
                                              041321
         Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 7 of 25




“[E]ach deposit of a worthless check constitutes a separate execution of a bank fraud scheme,

and that the bank fraud statute ‘plainly and unambiguously’ allows each such execution to be

individually charged as a separate crime,” id. at 15.

               2.      Legal framework

       Defendant’s primary challenge to the Second Superseding Indictment is founded on the

10-year statute of limitations applicable to bank fraud. 4 Such a challenge may be properly

brought by way of a pre-trial motion to dismiss under Federal Rule of Criminal Procedure

12(b). 5 See, e.g., United States v. Smukler, 330 F. Supp. 3d 1050, 1054 (E.D. Pa. 2018). Where

a defendant raises a statute of limitations defense, the Government bears the burden of showing

that an offense was timely charged. See Smith v. United States, 568 U.S. 106, 113 (2013).

While this is a showing that can be made prior to trial in response to a motion to dismiss, “in

non-obvious cases, the statute of limitations is best addressed at trial and not before, because

‘determination of when the crime has been committed for statute of limitation purposes . . . is



4
        The parties do not dispute that the applicable limitations period for bank fraud is ten
years. See 18 U.S.C. § 3293.
5
        Rule 12(b) provides that certain defenses, objections, and requests “may [be] raise[d] by
pretrial motions,” FED. R. CRIM. P. 12(b)(1), and others “must be raised by pretrial motion,”
FED. R. CRIM. P. 12(b)(3). With regard to a motion to dismiss challenging an indictment on
statute of limitations grounds, one court from this Circuit has noted the following:

       The propriety of raising the statute of limitations on a motion to dismiss the
       indictment has been recently called into question. An older version of Federal Rule
       of Criminal Procedure 12(b) explicitly included statute-of-limitations defenses as
       permissible grounds for a motion under the rule. See United States v. Grimmett, 150
       F.3d 958, 961-62 (8th Cir. 1998). However, statute of limitations defenses were
       recently removed from the rule’s nonexclusive list of permissible grounds for a
       12(b) motion, in order “to permit further debate over the treatment of such claims.”

United States v. Schueg, No. 1:14-CR-00070, 2015 WL 5311435, at *1 n.1 (M.D. Pa. Sept. 11,
2015). By contrast, motions to dismiss alleging improper duplicity (joining two or more
offenses in the same count) or multiplicity (charging the same offense in more than one count)
explicitly “must” be brought by pretrial motion under Rule 12(b)(3)(B).
                                                 7
                                              041321
         Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 8 of 25




ordinarily a question of fact for the jury.’” United States v. Schueg, No. 1:14-CR-00070, 2015

WL 5311435, at *2 (M.D. Pa. Sept. 11, 2015) (quoting United States v. Oliva, 46 F.3d 321,

324-25 (3d Cir. 1995)). Where a defendant brings a pre-trial motion to dismiss on statute of

limitations grounds, “a district court must accept as true the factual allegations set forth in the

indictment” to determine whether a jury could find that the defendant committed the offense for

which he was charged within the limitations period. Smukler, 330 F. Supp. 3d at 1054 (quoting

United States v. Huet, 665 F.3d 588, 595-96 (3d Cir. 2012)). Where an initial indictment is

timely and validly returned, superseding indictments are not barred by the statute of limitations

so long as they do not substantially expand the charged offenses. See United States v.

Friedman, 649 F.2d 199, 204 (3d Cir. 1981).

        Count One of the Second Superseding Indictment charges bank fraud. The bank fraud

statute makes it an offense to “knowingly execute[ ], or attempt[ ] to execute, a scheme or

artifice -- (1) to defraud a financial institution; or (2) to obtain any of the moneys, funds, credits,

assets, securities, or other property owned by, or under the custody or control of, a financial

institution, by means of false or fraudulent pretenses, representations, or promises.” 18 U.S.C.

§ 1344. The offense of bank fraud is complete, and the statute of limitations begins to run,

when the scheme is or is attempted to be “executed”; described differently, the offense of bank

fraud is timely charged if the scheme to defraud is “executed” (or attempted to be executed)

within the 10-year limitations period. See United States v. De La Mata, 266 F.3d 1275, 1287

(11th Cir. 2001); United States v. Longfellow, 43 F.3d 318, 322 (7th Cir. 1994). As relevant

here, where an indictment charges a bank fraud scheme premised on multiple deposits at a

financial institution, the Third Circuit has found that each deposit is an execution of the




                                                  8
                                               041321
         Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 9 of 25




scheme. 6 See United States v. Schwartz, 899 F.2d 243, 248 (3d Cir. 1990) (“It seems to us that

each deposit was a separate violation of 18 U.S.C. § 1344(a)(1), because in making each deposit

[defendant] was executing his scheme to defraud Philadelphia National. As the Court of

Appeals for the Ninth Circuit indicated in United States v. Poliak, 823 F.2d 371, 372 (9th Cir.

1987), 18 U.S.C. § 1344(a) ‘plainly and unambiguously allows charging each execution of the

scheme to defraud as a separate act.’”). See also United States v. Sirang, 70 F.3d 588, 596 (11th

Cir. 1995) (observing that “[i]n check-kiting cases, separate checks have been considered

separate executions of the scheme,” and collecting cases).

               3.     Analysis

       The allegations contained in the Second Superseding Indictment with regard to Count

One make clear that the bank fraud offense in that Count was timely charged. In particular,

Count One of the Second Superseding Indictment charges that on six occasions, Defendant

presented and deposited false, fraudulent, and forged checks to Wells Fargo Bank that had been

written on an account in BG’s name, but which contained AR’s money. See Second

Superseding Indictment, ECF No. 44, Count One ¶ 50. The last of these forged checks, in an

6
       As one court explained,

       [t]he scope of activity constituting an execution of a bank fraud scheme depends on
       the facts of the particular case. United States v. Longfellow, 43 F.3d 318, 323 (7th
       Cir. 1995). A single execution includes acts that are chronologically and
       substantively dependent, such as acts that depend on each other for its existence
       and are interrelated by function and purpose. Id.; see also United States v. Sain, 141
       F.3d 463, 473 (3d Cir.1998). Factors to be considered in determining what parts of
       a scheme are executions are “the ultimate goal of the scheme, the nature of the
       scheme, the benefits intended, the interdependence of the acts, the number of parties
       involved.” Longfellow, 43 F.3d at 323. Also relevant is whether the activity created
       a new and independent financial risk to the bank. Id. at 325; United States v.
       Anderson, 188 F.3d 886, 889 (7th Cir.1999).

United States v. Budilov, No. CRIM.A. 03-513-1, 2004 WL 1238389, at *2 (E.D. Pa. Apr. 30,
2004).
                                             9
                                          041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 10 of 25




amount of $370, was deposited at Wells Fargo on or about November 1, 2007. 7 See id. ¶¶ 12,

45, 50; see also initial Indictment, ECF No. 1, ¶¶ 11, 44, 49. The initial Indictment was

returned on October 12, 2017. See ECF No. 1. Because at least one execution of the alleged

bank fraud scheme—the November 1, 2007 deposit of a forged check in the amount of $370—

occurred within ten years preceding the return of the initial Indictment, and therefore within the

10-year limitations period, Count One was timely charged. 8 Defendant’s motion to dismiss

Count One of the Second Superseding Indictment based on the statute of limitations is therefore

without merit and denied. 9

       Defendant’s related objection, the inclusion of allegations in Count One and Counts

Four through Twenty pertaining to conduct which occurred outside of the relevant limitations

period, is similarly without merit. “A statute of limitations does not operate to bar the

introduction of evidence that predates the commencement of the limitations period but that is

relevant to events during the period.” Fitzgerald v. Henderson, 251 F.3d 345, 365 (2d Cir.

2001). Indeed, conduct “that fall[s] outside the statute of limitations can be considered as

evidence to prove [a] fraud that [occurred] within the statute of limitations.” United States v.

James, 955 F.3d 336, 342 (3d Cir. 2020) (quoting United States v. Pharis, 298 F.3d 228, 234

n.3 (3d Cir. 2002) (en banc), as amended (Sept. 30, 2002)), cert. denied, 141 S. Ct. 329 (2020).



7
         The Court notes that language in the Second Superseding Indictment that charges the
last execution of the scheme to have occurred “on or about” November 1, 2007, see ECF No.
44, Count One ¶¶ 12, 45, is not per se improper. See United States v. Franz, 772 F.3d 134, 156
n.24 (3d Cir. 2014).
8
         Indeed, as the Government points out, Defendant concedes that the last alleged
execution of the scheme occurred within the limitations period: “Paragraphs 8 through 15 and
all of paragraph 50, except for a check in the amount of $370, as well as paragraphs 46 to 49 of
Count 1 of the Indictment alleging bank fraud recite numerous bank deposits or activities
outside the 10 year limitations period.” Def. Mot. 1 at 10 (emphasis added).
9
         This denial is without prejudice. If the Government fails to present evidence at trial that
at least one of the executions occurred within the limitations period, the issue may be reasserted.
                                                  10
                                               041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 11 of 25




There is thus nothing improper about the Second Superseding Indictment’s inclusion of

allegations of Defendant’s conduct that predate the applicable limitations period.

       Nor are there any problems with duplicity or multiplicity in the Second Superseding

Indictment as argued by Defendant. “Duplicity is the improper joining of distinct and separate

offenses in a single count [of an indictment].” United States v. Haddy, 134 F.3d 542, 548 (3d

Cir. 1998). To determine whether a count is duplicitous, a court must “focus on the ‘allowable

unit of prosecution’ to decide whether the indictment properly charges a violation of the

relevant statute.” United States v. Steiner, 847 F.3d 103, 115 (3d Cir. 2017). “The appropriate

unit of prosecution for a charge brought under 18 U.S.C. § 1344 is each execution of the bank

fraud scheme.” United States v. Budilov, No. CRIM.A. 03-513-1, 2004 WL 1238389, at *2

(E.D. Pa. Apr. 30, 2004). Although Count One lists six acts in furtherance of a bank fraud

scheme—i.e., Defendant’s deposit of six fraudulent checks at Wells Fargo—because only the

last act, the deposit of the $370 check at Wells Fargo on November 1, 2007, falls within the

limitations period, this is the only execution that Count One is capable of charging. With only

one potential execution in Count One, any concern of duplicity necessarily disappears.

       “Multiplicity is the charging of a single offense in separate counts of an indictment.”

United States v. Kennedy, 682 F.3d 244, 254 (3d Cir. 2012). “[T]he test for multiplicity

examines ‘whether the legislature intended to make separately punishable the different types of

conduct referred to in the various counts.’” Id. at 255 (quoting United States v. Stanfa, 685 F.2d

85, 87 (3d Cir. 1982)). As with duplicity, a court addressing a challenge premised on

multiplicity must focus on a statute’s “unit of prosecution.” Id. Here, Counts One, Two, and

Three each charge separate bank fraud schemes: Count One charges execution of a bank fraud

scheme stemming from Defendant’s conversion of AR’s funds by way of presentation and


                                               11
                                             041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 12 of 25




deposit of six forged checks at Wells Fargo that had been written on a Fidelity account in BG’s

name but which contained AR’s money; Count Two charges execution of a bank fraud scheme

stemming from Defendant’s conversion of AR’s funds by way of presentation and deposit of

thirteen forged checks at Wells Fargo that had been written on a T. Rowe Price account in AR’s

name; and Count Three charges execution of a bank fraud scheme stemming from conversion of

the same cache of funds held in the T. Rowe Price account that are implicated in Count Two,

however by way of a different series of forged checks presented to a different financial

institution, Fulton Bank. See generally Second Superseding Indictment. Because each separate

scheme is itself based on separate and distinct executions—i.e., the deposit of the individual

forged checks, see Schwartz, 899 F.2d at 248; Sirang, 70 F.3d 588, 596—and because each

execution is a violation of the statute, the schemes as charged in Counts One through Three are

not improper. These Counts are not multiplicitous. 10

       Finally, there is no merit to Defendant’s argument that the Government is not entitled to

the filing date of the initial Indictment for statute of limitations purposes because “[t]he First

Superceding [sic] Indictment and the Second Superceding [sic] Indictment considerably

broadened the ‘bank fraud’ allegations against Mr. Weigand as originally set forth in Count 1.”

Def. Mot. 1 at 13. “The Circuits agree that a superseding or new indictment does not materially

broaden or substantially amend original charges if the first indictment provided fair notice of the

new charges.” United States v. Kuper, No. 05-167-3, 2009 WL 1119490, at *2 (E.D. Pa. Apr.

27, 2009). As the Government points out, the only change made to Count One in the Second


10
       Indeed, charging these schemes in a single count would likely be problematic. Compare
United States v. Hinton, 127 F. Supp. 2d 548, 556 (D.N.J. 2000) (“The vice here is not that
multiple transactions are involved in the scheme against a particular institution, but that
schemes against six separate unrelated financial institutions are lumped into a single count
contrary to the language of § 1344.”).
                                               12
                                             041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 13 of 25




Superseding Indictment was the addition of paragraph 7, which identified Bank of America as a

financial institution the deposits of which are insured by the FDIC. Count One in the Second

Superseding Indictment is otherwise identical to Count One in the previous Indictments. This

cosmetic addition did not act to substantially amend the charge in Count One. Rather, the

charge is effectively identical to previous iterations, and Defendant cannot be said to have

lacked fair notice of the charge. See United States v. Fuhai Li, No. 3:16-CR-00194, 2018 WL

1299724, at *9 (M.D. Pa. Mar. 13, 2018) (collecting cases).

                4.     Conclusion

       Defendant’s several arguments regarding the timeliness and propriety of the offenses as

charged in Counts One through Three of the Second Superseding Indictment are without merit.

Defendant’s motion to dismiss these charges is therefore denied, without prejudice. 11 The Court

moreover denies Defendant’s request to strike from the Second Superseding Indictment

reference to alleged conduct predating the 10-year limitations period for bank fraud as charged

in Count One.

       B.       The Government’s Motion in Limine to Admit Evidence of Witness
                Tampering

                1.     The arguments of the parties

                       a.      The Government’s arguments

       In its first motion in limine, the Government seeks to introduce evidence at trial of

Defendant’s alleged witness tampering in 2019—in particular, his contacting of witnesses JH

and RH in or around March 2019. See Government’s First Motion in Limine (“Gov’t. Mot. 1”),




11
         As the Court noted previously, if the Government fails to introduce evidence at trial that
at least one execution occurred within the limitations period, the issue may be reasserted.
                                                 13
                                               041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 14 of 25




ECF No. 83, at 3. 12 According to the Government, “[b]oth [RH and JH] were identified as

potential witnesses and victims in the original indictment.” Id. at 8. The Government states

that in March 2019, Defendant contacted JH by calling his cell phone, “[d]uring their

conversation, JH informed Weigand that Postal Inspectors had contacted JH about the

investigation of Weigand,” “Weigand told JH that the investigators were on a witch hunt, and

that JH did not have to speak with investigators,” and “Weigand [ ] represented that he could

help JH find a well-paying job.” Id. at 3, 8. The Government states that around this time,

Defendant also initiated a set of text message exchanges with RH. Id. a 2. As of March 2019,

the Government had, in addition to referencing RH as a potential witness in the original

indictment, even provided Defendant with a memorandum of RH’s interview through

discovery, therefore placing Defendant on notice that RH was a potential witness. Id. at 2-3.

The Government seeks to introduce evidence of these communications under Federal Rule of

Evidence 404(b)(2), as evidence of Defendant’s consciousness of guilt. See id. at 7-11.

                      b.      Defendant’s arguments

       In opposition, Defendant contends that the purported communications between he and

JH and RH did not convey any threat or bribe, and therefore are not properly cognizable as

witness tampering. See Defendant’s Opposition to the Government’s First Motion in Limine

(“Def. Opp’n. 1”), ECF No. 88, at 1. Defendant also argues that the Government’s request, by

way of a separate motion, to limit evidence of JH’s prior drug use, undercuts its motion to admit

evidence of attempted witness tampering: “The government cannot have it both ways. They

advocate that a phone call in March 2019, months prior to any charges involving JH or RH is


12
        Where motions are filed in both criminal case number 5:17-cr-0056, as well as criminal
case number 5:20-cr-00248, the Court limits its reference from this point in the Opinion forward
to the docket of the first-filed action, 5:17-cr-0056.
                                                  14
                                                041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 15 of 25




attempted witness tampering, but when it comes to JH’s drug problems it wants that questioning

limited to the one month of the alleged scheme involving JH, five years prior . . . .” Id. at 2.

Finally, Defendant argues that the proffered evidence does not satisfy the standard for

admission under Rule 404(b)(2), because (1) “[t]he proposed 404(b) evidence provides an

impermissible inferential element of the instant offense, (i.e. because defendant called JH or

texted RH then he knew he defrauded them), violating a tenet forbidding the use of Fed. R.

Evid. 404(b)—such evidence cannot be used to prove conduct in conformity therewith,” id. at 5;

(2) “the proffered evidence of attempted witness tampering does not relate to any of the

elements of the indicted counts,” id. at 6; and (3) the potential for “unfair prejudice far

outweighs any possible probative value,” id. at 7.

               2.      Legal framework

       Rule 404(b)(1) of the Federal Rules of Evidence provides that “[e]vidence of any other

crime, wrong, or act is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.” FED. R. EVID. 404(b)(1).

Rule 404(b)(2) in turn provides that “[t]his evidence may be admissible for another purpose,

such as proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” FED. R. EVID. 404(b)(2). Rule 404(b) “is a rule of general

exclusion.” United States v. Repak, 852 F.3d 230, 240 (3d Cir. 2017) (quoting United States v.

Caldwell, 760 F.3d 267, 276 (3d Cir. 2014)). “That is, ‘Rule 404(b) directs that evidence of

prior bad acts be excluded—unless the proponent can demonstrate that the evidence is

admissible for a non-propensity purpose.” Id. (quoting Caldwell, 760 F.3d at 276). A court

ruling on a motion to admit Rule 404(b) other-acts evidence must engage in a multi-part

inquiry: (1) the other-acts evidence must be proffered for a non-propensity purpose; (2) that


                                                15
                                              041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 16 of 25




evidence must be relevant to the identified non-propensity purpose; (3) its probative value must

not be substantially outweighed by its potential for causing unfair prejudice to the defendant;

and (4) if requested, the other-acts evidence must be accompanied by a limiting instruction. Id.

at 241 (citing Huddleston v. United States, 485 U.S. 681, 691 (1988)).

               3.      Analysis

       The Government offers evidence of Defendant’s communications with JH and RH for

the non-propensity purpose of showing Defendant’s consciousness of his own guilt of the

underlying charges. “[C]onsciousness of [ ] guilt of the underlying charges, [ ]is a proper

purpose under Rule 404(b).” United States v. Ponder, No. 4:16-CR-0056, 2017 WL 2588837,

at *3 (M.D. Pa. June 14, 2017) (quoting United States v. Kemp, 500 F.3d 257, 296 (3d Cir.

2007)). The Government has therefore satisfied its initial burden of showing that the other-acts

evidence it wishes to introduce at trial is being proffered for a non-propensity purpose. 13

       Turning to whether evidence of Defendant’s communications to JH and RH is relevant

to the issue of Defendant’s consciousness of his own guilt, generally “[e]vidence is relevant if it

has any tendency to make a fact more or less probable than it would be without the evidence.”

FED. R. EVID. 401. Similarly, in the context of Rule 404(b), “[t]o be relevant, proffered

13
        Defendant’s argument as to this part of the inquiry—i.e., that the proposed Rule 404(b)
evidence “provides an impermissible inferential element of the instant offense . . . such evidence
cannot be used to prove conduct in conformity therewith,” Def. Opp’n. 1 at 5—misapprehends
Rule 404(b). Evidence that is admitted for a proper purpose, such as showing consciousness of
guilt, or “such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,
absence of mistake, or lack of accident,” FED. R. EVID. 404(b)(2), is not being introduced to
show conduct in conformity with a particular character trait. The “inferential element of the
instant offense” which Defendant objects to—Defendant’s awareness of his guilt, under the
Government’s theory—is therefore not “impermissible” as Defendant contends. See United
States v. Krauss, No. CIV.A. 06-4239, 2009 WL 1313296, at *5 (E.D. Pa. May 11, 2009)
(explaining that “the law is clear that a defendant’s attempts to threaten or intimidate a witness
may be introduced without running afoul of Rule 404(b) because such attempts reflect
consciousness of guilt,” and collecting cases).

                                                16
                                              041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 17 of 25




evidence must fit into ‘a chain of inferences—a chain that connects the evidence to a proper

purpose, no link of which is a forbidden propensity inference.’” Repak, 852 F.3d at 243

(quoting United States v. Davis, 726 F.3d 434, 442 (3d Cir. 2013)). Additionally, “[t]he

proponent must [ ] show that the proffered evidence would allow a ‘jury [to] reasonably

conclude that the [prior] act occurred and that the defendant was the actor.’” United States v.

Foster, 891 F.3d 93, 108 (3d Cir. 2018) (quoting Huddleston, 485 U.S. at 689).

       Here, the Government has satisfied its burden: it has laid out a logical chain of

inferences connecting Defendant’s communications with JH and RH and a non-propensity

purpose. In spite of having as a condition of his bail a prohibition on communicating with

potential witnesses—which JH and RH were identified as being in the initial Indictment—

Defendant text messaged RH and telephoned JH. With regard to JH in particular, Defendant’s

statements that JH did not have to speak with investigators, that the investigation into him

(Defendant) was a “witch hunt,” and that he could help JH find a well-paying job, when viewed

together have a tendency to make it more likely that Defendant was conscious that he had

defrauded these and/or other individuals and was attempting to cover his tracks. 14 Finally, there

is no connection between offering this evidence to show Defendant’s guilty mind and offering

this evidence to show that Defendant has a propensity to behave in a manner consistent with

certain character traits. See, e.g., United States v. Lacerda, No. CRIM. 12-303, 2013 WL



14
        It is noteworthy that the Court has already determined by clear and convincing evidence
that Defendant violated the conditions of his bail in communicating with JH and RH, and that
there was probable cause to believe that Defendant had committed the offense of attempted
witness tampering. There is thus further reason to find that the “reliability” component that is
part of the Rule 404(b) “relevance” inquiry has been satisfied. See Foster, 891 F.3d at 108
(“The proponent must [ ] show that the proffered evidence would allow a ‘jury [to] reasonably
conclude that the [prior] act occurred and that the defendant was the actor.’” (internal citation
omitted)).

                                               17
                                             041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 18 of 25




4446945, at *3 (D.N.J. Aug. 16, 2013) (“Here, the evidence is relevant because Defendants’

subsequent contacts with potential victims and witnesses to offer them a refund in exchange for

a release from pursuing litigation against VO Financial makes it more probable than not that

Defendants defrauded these individuals in the first place. Moreover, the witness contacts are not

being offered to show that the Defendants acted in conformity with a particular character trait,

but rather as evidence that the Defendants subsequently attempted to pick up the crumbs of the

trail left behind by their allegedly fraudulent scheme.”).

        The Rule 404(b) inquiry’s “third step requires that other-acts evidence must not give rise

to a danger of unfair prejudice that substantially outweighs the probative value of the evidence

under Rule 403 of the Federal Rules of Evidence.” Repak, 852 F.3d at 246. Rule 403, which

provides that “[t]he court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of . . . unfair prejudice,” FED. R. EVID. 403, “creates a presumption of

admissibility,” United States v. Claxton, 766 F.3d 280, 302 (3d Cir. 2014). “Evidence cannot be

excluded under Rule 403 merely because its unfairly prejudicial effect is greater than its

probative value. Rather, evidence can be kept out only if its unfairly prejudicial effect

‘substantially outweigh[s]’ its probative value.” Repak, 852 F.3d at 246 (quoting United States

v. Cross, 308 F.3d 308, 323 (3d Cir. 2002)).

        Here, the Court agrees with the Government that in light of the probative value of the

evidence of Defendant’s communications with JH and RH to show consciousness of guilt, it is

not the case that any potential prejudicial effect “substantially outweighs” this probative value.

See Lacerda, 2013 WL 4446945, at * 6 (“Absent undue prejudice that substantially outweighs

the probative value of the evidence, Rule 403 ‘does not generally require the government to

sanitize its case, to deflate its witnesses’ testimony, or to tell its story in a monotone.’” (quoting


                                                 18
                                               041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 19 of 25




Cross, 308 F.3d at 325)). Additionally, a limiting instruction may be requested at trial to further

reduce the possibility of any undue prejudice.

                4.      Conclusion

        For the reasons set forth above, the Government’s motion in limine to admit evidence of

Defendant’s communications in March 2019 with RH and JH under Federal Rule of Evidence

404(b) is granted. Should Defendant make such a request at trial, such evidence will be

admitted subject to a jury instruction requiring this evidence to be considered only as proof of

Defendant’s consciousness of guilt, and not as evidence of his propensity to conduct himself in

conformity with any given character trait.

        C.      The Government’s Motion in Limine to Limit Evidence of JH’s Prior Drug
                Use

                1.      The arguments of the parties

        In its second motion in limine, the Government seeks to limit testimony of “JH”

pertaining to his drug use. See Government’s Second Motion in Limine (“Gov’t. Mot. 2”), ECF

No. 85. In particular, the Government seeks to limit any cross-examination of JH regarding his

drug use to (1) the period of December 2013 and January 2014—the time period of JH’s

involvement in the relevant scheme as charged in the Second Superseding Indictment—and then

limited to his ability to recall details of the scheme, and (2) the time of trial if there is a good

faith basis to believe that that JH is using drugs such that it would affect his ability to testify

lucidly. See id.

        In opposition, Defendant primarily argues that the Government “cannot have it both

ways”—that is, because the Government seeks to admit evidence regarding Defendant’s alleged

“tampering” of JH as a potential witness in March 2019, it cannot exclude cross-examination of

JH’s potential drug use during this period. See Defendant’s Opposition to the Government’s
                                                  19
                                                041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 20 of 25




Second Motion in Limine (“Def. Opp’n. 2”), ECF No. 92. Indeed, Defendant argues that cross-

examination of JH, “a long term addict,” should be permitted regarding “any of the periods he

will testify about, which includes his being a client of defendant from 2008 to 2014 or 2015

according to the Second Superceding [sic] Indictment.” Id. at 2.

                2.      Legal framework

        As a general matter, “evidence relating to drug use is not probative of truthfulness or

untruthfulness.” 15 Dover-Hymon v. Southland Corp., No. CIV. A. 91-1246, 1993 WL 419705,

at *6 (E.D. Pa. Sept. 27, 1993); United States v. Sellers, 906 F.2d 597, 602 (11th Cir. 1990)

(“[P]rior instances of drug use are not relevant to truthfulness for purposes of Fed.R.Evid.

608(b).”). Two exceptions to this rule—neither of which the parties here appear to dispute—

are: (1) “when the drug use occurred while the witness was in a cooperative relationship with

the Government and the Government was contemplating prosecution for that use or at least was

aware of the drug use”; and (2) “when the drug use occurred during ‘relevant periods of trial and

the transaction charged in the indictment,’ thereby affecting the witness’ ability to perceive the

underlying events and to testify lucidly at trial.” United States v. Bertoli, 854 F. Supp. 975,

1088 (D.N.J. 1994) (emphasis in original) (quoting Sellers, 906 F.2d at 602), aff'd in part,

vacated in part, 40 F.3d 1384 (3d Cir. 1994); Jarrett v. United States, 822 F.2d 1438, 1446 (7th

Cir. 1987) (“A witness’s use of drugs may not be used to attack his or her general credibility,

but only his or her ability to perceive the underlying events and testify lucidly at the trial.”).




15
         “Except for a criminal conviction under Rule 609, extrinsic evidence is not admissible to
prove specific instances of a witness's conduct in order to attack or support the witness's
character for truthfulness. But the court may, on cross-examination, allow them to be inquired
into if they are probative of the character for truthfulness or untruthfulness of: (1) the witness;
or (2) another witness whose character the witness being cross-examined has testified about.”
FED. R. EVID. 608(b).
                                                  20
                                               041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 21 of 25




                3.      Analysis

        Here, the Court finds that upon the showing of the parties at present, it would not be

proper to allow Defendant carte blanche to cross-examine JH as to his drug history—that is, to

permit questioning that is unbounded in time. However, the Court also finds that it would be

improper to restrict questioning of JH regarding his drug use to only December 2013 and

January 2014. Because the Government will be permitted to introduce evidence of Defendant’s

attempted witness tampering related to his communications with JH and RH around March

2019, Defendant shall be permitted to question JH about any drug use that occurred during this

time period. Defendant shall also be permitted to question JH about any drug use occurring at

the time of trial, if defense counsel can make a detailed offer of proof outside the presence of the

jury to show a good faith belief that JH is using drugs at that time. These determinations are

without prejudice to Defendant’s ability at the time of trial to seek an expansion of the scope of

time within which JH’s drug use may be relevant. Finally, the Government may propose and

the Court will consider an appropriate limiting jury instruction.

                4.      Conclusion

        For the reasons set forth above, the Government’s motion in limine to limit testimony by

JH of his prior drug use is granted, in part, and denied, in part, without prejudice pursuant to the

directives set forth herein.

        D.      Defendant’s Motion in Limine to Bar Use of Terms Related to State Crimes

                1.      The arguments of the parties

        In his motion in limine, Defendant moves “to bar the government from mention of the

words ‘forgery’ or ‘forged’; ‘embezzled’ or ‘embezzlement’; and ‘theft’ during the pendency of

this case.” Defendants’ Motion in Limine (“Def. Mot. 2”), ECF No. 86, at 1. Defense counsel


                                                21
                                              041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 22 of 25




states that “Mr. Weigand is not charged with forgery, nor is he charged with embezzlement or

theft. These are state crimes for which there is no jurisdiction in federal court.” Id. Defendant

also asks that “the Second Superceding [sic] Indictment [ ] not be given to the jury for their use

in deliberations.” Id. at 3.

        The Government opposes the Defendant’s requests, arguing that “[f]orgery,

embezzlement, and theft are not only technical legal terms for state and federal crimes, but they

are also ordinary English words describing particular kinds of conduct.” Government’s

Opposition to Defendant’s Motion in Limine (“Gov’t. Opp’n. 2”), ECF No. 89, at 3. The

Government asserts that “English language and literature are filled with examples of the use of

these words outside of their technical legal descriptions,” and “[a]s such, any modestly

discerning reader of the second superseding indictment would understand that these words were

used not to identify charged offenses, but as short-hand descriptions of Weigand’s fraudulent

conduct.” 16 Id. at 4. According to the Government, courts routinely use such language in

describing alleged offenses. See id. at 5-7. Finally, the Government argues that allowing the

jury to have access to the Second Superseding Indictment is especially necessary given the

complexity of this case: “By providing the trial jury with complete copies of the indictments,

the jurors could fully understand the nature of the allegations, and could see for themselves that



16
        The Government further observes as follows:

        Weigand’s objections to the word “theft” are, if possible, even more unmoored
        from reason and common sense. Weigand is charged in Counts 10, 11, and 12 with
        a federal crime that expressly includes the word “theft” in its title: aggravated
        identity theft. Thus, if granted, the defendant’s motion would actually prevent the
        government from articulating the name of three of the crimes on which the
        defendant will be tried.

Id.

                                               22
                                             041321
          Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 23 of 25




the words forgery, embezzlement, and theft are used to describe Weigand’s conduct and not to

identify the crimes with which he is charged.” Id. at 8.

               2.     Analysis

       The Government has the stronger argument here. In the Court’s view, it is not too much

to ask of jurors to have them differentiate between words in the English language that have

technical meanings, and the same or similar words when used (as they often are) in common

parlance. What is more, as the Government points out, to the extent there is the possibility for

jurors to be confused by use of non-technical terms that may also have technical meanings, the

jurors will be instructed on the law by the Court. It is not unreasonable to assume that jurors

will faithfully follow the law as charged—indeed, it is a foundational element of our legal

system. Finally, Defendant provides next to no legal support for the relief it seeks; the two

cases it does cite—Russell v. United States, 369 U.S. 749 (1962) and Stirone v. United States,

361 U.S. 212 (1960)—do not appear to have anything to do with Defendant’s argument.

               3.     Conclusion

       For the above reasons, both of Defendant’s requests—to bar use of certain language at

trial and to withhold the Second Superseding Indictment from the jury’s consideration—are

denied.

       E.      Defendant’s Motion to Compel

               1.     The arguments of the parties

       The final motion addressed by this Opinion is a motion by Defendant to compel “the

government to disclose the mechanics of the grand jury process for Indictment 20-CR-248

including whether any part of the grand jury proceedings resulting in Indictment 20-CR-248




                                               23
                                             041321
          Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 24 of 25




was virtual.” Defendant’s Motion to Compel (“Def.’s Mot. 3”), ECF No. 87, at 3. Defendant’s

request is based on the belief that virtual grand jury proceedings are unconstitutional. See id.

          The Government opposes the request on the basis of the long-standing rule that secrecy

attaches to grand jury proceedings, as embodied in Federal Rule of Criminal Procedure 6(e).

See Government’s Opposition to Defendant’s Motion to Compel (“Gov’t. Opp’n. 3”), ECF No.

90. The Government argues that Defendant has not even come close to meeting his heavy

burden in showing an exception to this rule. See id.

                 2.      Legal framework

          “It is a well-settled policy that the proper functioning of the grand jury system requires

secrecy of grand jury proceedings.” United States v. Slade, No. CRIM.A. 12-0367, 2013 WL

3344341, at *2 (E.D. Pa. July 3, 2013) (citing United States v. Smith, 123 F.3d 140, 148 (3d Cir.

1997)). Rule 6(e) of the Federal Rules of Criminal Procedure is “intended to preserve the

tradition of grand jury secrecy, creating a general rule of confidentiality for all matters occurring

before the grand jury.” Smith, 123 F.3d at 148. There are several exceptions to the general rule

of secrecy, including Rule 6(e)(3)(E)(ii), which gives district courts the power to “authorize

disclosure . . . of a grand-jury matter . . . at the request of a defendant who shows that a ground

may exist to dismiss the indictment because of a matter that occurred before the grand jury.”

“A defendant seeking disclosure of grand jury information under this section must show ‘a

particularized need for that information which outweighs the public interest in secrecy.’” Slade,

2013 WL 3344341, at *3 (quoting United States v. McDowell, 888 F.2d 285, 289 (3d Cir.

1989)).




                                                  24
                                                041321
        Case 5:17-cr-00556-JFL Document 103 Filed 04/15/21 Page 25 of 25




               3.      Analysis

       Here, Defendant has not made the requisite showing; counsel’s general suspicion that

grand jury proceedings conducted remotely are unconstitutional, supported by a handful of non-

binding, out-of-jurisdiction authorities, is not sufficient to invoke an exception to the general

rule of secrecy.

               4.      Conclusion

       Defendant’s motion to compel production of grand-jury related materials is, for the

reasons set forth above, denied.

IV.    CONCLUSION

       The multiple pre-trial motions filed by the parties are granted and denied in accordance

with the reasoning set forth above. In particular, Defendant’s motion to dismiss and/or strike is

denied; the Government’s motion in limine to admit evidence of Defendant’s attempted witness

tampering is granted; the Government’s motion in limine to limit testimony by JH regarding his

prior drug use is granted, in part, and denied, in part; Defendant’s motion in limine to bar use of

certain language at trial and to withhold the Second Superseding Indictment from the jury is

denied; and Defendant’s motion to compel is denied.

       A separate Order follows this Opinion.


                                                              BY THE COURT:


                                                              /s/ Joseph F. Leeson, Jr.
                                                              JOSEPH F. LEESON, JR.
                                                              United States District Judge




                                                25
                                              041321
